Case 20-10343-LSS   Doc 640-1    Filed 05/15/20   Page 1 of 29




                         Exhibit A


               Further Revised Proposed Order
                 Case 20-10343-LSS             Doc 640-1        Filed 05/15/20        Page 2 of 29



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                            (Jointly Administered)
                          Debtors.
                                                            Ref. Docket Nos. 17, 161, 164, 166, 316, 388, 617

                              ORDER (I) APPOINTING MEDIATORS,
                     (II) REFERRING CERTAIN MATTERS TO MANDATORY
                     MEDIATION, AND (III) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the Boy Scouts of America (the “BSA”) and Delaware

BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”) directing

the Mediation Parties to participate in mediation (the “Mediation”) regarding the Mediation Issues,

as more fully set forth in the Motion [Docket No. 17]; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and entry of this Order

directing the Mediation Parties (as defined herein) to participate in the Mediation being a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors having consented to entry

of a final order by this Court under Article III of the United States Constitution; and venue of this

proceeding and the Motion in this District being proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and appropriate notice of and the opportunity for a hearing on the Motion having been given, and

it appearing that no other or further notice need be provided; and this Court having reviewed the

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
               Case 20-10343-LSS         Doc 640-1      Filed 05/15/20     Page 3 of 29



Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court; and all objections, if any, to the Motion having been withdrawn, resolved or

overruled; and the relief requested in the Motion being in the best interests of the Debtors’ estates,

their creditors and other parties in interest; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Paul Finn and Eric Green are appointed as mediators (together, the “Mediators”)

for the purpose of mediating the comprehensive resolution of issues and claims in BSA’s chapter

11 case through a chapter 11 plan (the “Mediation Issues”), which includes all matters that may be

the subject of a motion seeking approval by the Court of solicitation procedures and/or forms of

plan ballots, a disclosure statement, or confirmation of a chapter 11 plan (the “Direct Plan

Actions”). Timothy Gallagher is appointed as a Mediator, only to mediate the insurance issues

among the Mediation Parties (as defined below), along with the other two Mediators.

       3.      The Debtors are responsible for timely payment of the fees and costs of Paul Finn

and Eric Green on the terms and conditions of the attached agreement(s), the amounts of which

shall be payable without further application or order from the Court.

       4.      Except as otherwise provided herein, the following parties (each a “Mediation

Party” and together the “Mediation Parties”) are directed to participate in the Mediation: (a) the

Debtors; (b) the Ad Hoc Committee of Local Councils; (c) the Future Claimants’ Representative;

(d) the Official Committee of Tort Claimants, including its members, professionals, and the

individual members’ professionals; (e) the Official Committee of Unsecured Creditors; and (f) each

of the insurers set forth on Exhibit 1 hereto (the “Insurers,”). Other parties who are necessary to or

who wish to participate in the Mediation including, without limitation any additional insurers, shall

                                                    2
               Case 20-10343-LSS         Doc 640-1     Filed 05/15/20     Page 4 of 29



be included in the Mediation if (i) all of the Mediation Parties agree to include such additional

parties in the Mediation; or (ii) the Court orders that such additional parties participate in the

Mediation upon further notice and a hearing or at the request of any of the Mediators. Any other

party who participates in the Mediation in accordance with the immediately preceding two

sentences shall be referred to herein as the “Additional Mediation Parties.”

       5.      The Insurers who are Mediation Parties are responsible for timely payment of one-

half of the fees and costs incurred by Mr. Gallagher. The Debtors are responsible for timely

payment of the other half of such fees and costs. All such amounts shall be payable, on the terms

and conditions of the attached agreement, without further application or order from the Court.

       6.      In their respective roles, the Mediators shall work with the Mediation Parties and/or

Additional Mediation Parties on the matters concerning the Mediation, including: (a) the structure

and timing of Mediation procedures, including, without limitation, the attendance of specific

Mediation Parties and/or any Additional Mediation Parties at particular Mediation sessions; and (b)

the timing, general content, and manner of any submissions to the Mediators.

       7.      The provisions of Local Rule 9019-5(d) pertaining to “Confidentiality of Mediation

Proceedings” shall govern the Mediation provided, however, that if a Mediation Party puts at issue

any good faith finding concerning the Mediation in any subsequent action concerning insurance

coverage, the parties’ right to seek discovery, if any, is preserved. During the Mediation process,

the Mediators also may make applicable or direct the use of such other provisions of Local Rule

9019-5 as they deem necessary or appropriate; provided that concerns arising from COVID-19

shall be taken into account as to the requirements of attendance in person in connection with

the Mediation and no such attendance in person shall be required while the Bankruptcy Court is not

permitting in-person appearances.



                                                   3
               Case 20-10343-LSS         Doc 640-1      Filed 05/15/20     Page 5 of 29



       8.      Notwithstanding the foregoing, this Order (a) does not require any Mediation Party

or any Additional Mediation Parties to submit a dispute as to any matter to a Mediator (other than a

matter that would be the subject of a Direct Plan Action) before filing a pleading with the

Bankruptcy Court or any other court of competent jurisdiction, and (b) is without prejudice to any

party’s objection to the continuance of the preliminary injunction in or other matters with respect to

adversary proceeding number 20-50527 (LSS).

       9.      All rights of the Mediation Parties are preserved and shall not be prejudiced by

participation in the Mediation, including, without limitation, any rights to: (i) have final orders in

non-core matters entered only after a de novo review by a District Court Judge; (ii) seek withdrawal

of the reference of any matter subject to mandatory or discretionary withdrawal; (iii) seek remand

of any removed matter; (iv) oppose venue transfer of any removed matter; (v) demand arbitration or

a jury trial in any proceeding; and (vi) contest the jurisdiction of the bankruptcy court to enter any

order concerning any alleged insurance coverage that is the subject of the Mediation.

       10.     The Debtors are authorized to take all actions necessary or appropriate to effectuate

the relief granted in this Order in accordance with the Motion, including executing agreements with

Resolutions LLC, Mr. Gallagher, and Commonwealth Mediation on the terms set forth in the forms

of agreement attached hereto as Exhibits 2, 3 and 4, respectively, on substantially similar terms, or

on terms more favorable to the estates and/or, as applicable, to the Insurers.

       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated: ____________, 2020
       Wilmington, Delaware                     THE HON. LAURIE SELBER SILVERSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE



                                                    4
       Case 20-10343-LSS          Doc 640-1   Filed 05/15/20    Page 6 of 29




                                      Exhibit 1



1. The Chubb Group of Insurance Companies, including but not limited to Insurance

   Company of North America.

2. The Hartford Companies, including but not limited to Hartford Accident and

   Indemnity Company and First State Insurance Company.

3. Allianz Global Risks US Insurance Company

4. National Surety Corporation.

5. Liberty Mutual Insurance Company.

6. American International Group, Inc. entities, including National Union Fire Insurance

   Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance

   Company; The Insurance Company of the State of Pennsylvania.
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 7 of 29




                        Exhibit 2

              Resolutions LLC Agreement
           Case 20-10343-LSS       Doc 640-1      Filed 05/15/20     Page 8 of 29




                 RESOLUTIONS, LLC MEDIATION AGREEMENT
                            (Insert Case Name)
                                (Insert Date)



PURPOSE

        The purpose of the mediation is to attempt to arrive at a mutually acceptable
resolution of the dispute in a cooperative, informal and private, rather than a legal, formal,
and public manner.


MEDIATION PROCESS

       The Mediator(s) may:
       •     Review written information submitted by the Parties.
       •     Have private, confidential conversations with the participants to develop
             information about the Parties' contentions and objectives.
       •     Conduct a mediation session with representatives of the Parties and their
             counsel.

        To facilitate a resolution, the Mediator(s) and the Parties and their counsel will work
to ensure that each Party appreciates the strengths and weaknesses of each of the Party’s
factual and legal contentions. Both in the exchange of information and opinions, and in the
evaluation of that information, each Party will have the opportunity and responsibility
candidly to disclose to the Mediator(s) the facts, theories, and opinions on which it intends
to rely with regard to the matters in dispute.

        In addition, the mediation process will focus on the interests and objectives of the
Parties and possible solutions that the Parties believe would be fair, equitable, and mutually
beneficial. Accordingly, each Party will be asked to work with the Mediator(s) in
considering and evaluating solutions that would satisfy its own interests and those of the
other Party(s).

       The mediation session will be attended by representatives of the Parties with full
settlement authority and may be attended by counsel. The Parties will follow the
recommendation of the Mediator(s) regarding the agenda most likely to resolve the dispute.
During the session, the Mediator(s) may have joint and separate meetings with the Parties
and their counsel. Private meetings will be confidential vis-à-vis the other Parties. If a Party
informs the Mediator(s) that information is conveyed by the Party to the Mediator(s) in
confidence, the Mediator(s) will not disclose the information.
         Case 20-10343-LSS         Doc 640-1      Filed 05/15/20     Page 9 of 29
(Insert Case Name)
Page 2




        At the discretion of the Mediator(s) or upon the request of the Parties, the
Mediator(s) will provide an evaluation of the Parties' cases and of the likely resolution of the
dispute if not settled. The Parties agree that the Mediator(s) is at all times a neutral
intermediary and is not acting as an advocate or attorney or providing legal advice on behalf
of any party.

       If necessary and if such discussions seem likely to be useful, the Parties and/or their
representatives will make themselves available for further discussions or meetings after the
mediation session.


CONFIDENTIALITY

        This entire process is a compromise negotiation. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any of the
Parties, their agents, employees, experts and attorneys, and by RESOLUTIONS, LLC employees,
who are the Parties' joint agents and Mediator(s) for purposes of these compromise
negotiations, are confidential. Such offers, promises, conduct, and statements will not be
disclosed to third parties and are privileged and inadmissible for any purpose, including
impeachment, under Rule 408 of the Federal Rules of Evidence and any applicable federal
or state statute, rule or common law provisions, including but not limited to the
Massachusetts mediation privilege statute, G.L. c. 233,§ 23C. However, evidence that is
otherwise admissible or discoverable shall not be rendered inadmissible or not discoverable
as a result of its use in the mediation.


DISQUALIFICATION OF MEDIATOR(S) AND EXCLUSION OF LIABILITY

         The Parties agree not to call the Mediator(s) or any RESOLUTIONS, LLC employee as a
witness or as an expert in any pending or subsequent litigation or arbitration involving the
Parties and relating in any way to the dispute which is the subject of the mediation. The
Parties and RESOLUTIONS, LLC agree that the Mediator(s) and any RESOLUTIONS, LLC
employee will be disqualified as a witness or as an expert in any pending or subsequent
proceeding relating to the dispute which is the subject of the mediation. The Parties agree to
indemnify and defend the Mediator(s) and RESOLUTIONS, LLC from any subpoenas from
outside parties arising out of this Agreement or mediation. The Parties agree that neither
RESOLUTIONS, LLC nor any Mediator it provides is a necessary Party in any arbitral or
judicial proceedings relating to the mediation or to the subject matter of the mediation.
Neither RESOLUTIONS, LLC nor its employees or agents, including the Mediator(s) shall be
liable to any Party for any act or omission taken in good faith in connection with any
mediation conducted under this Agreement.
         Case 20-10343-LSS       Doc 640-1      Filed 05/15/20     Page 10 of 29
(Insert Case Name)
Page 3




MISCELLANEOUS

        This is a voluntary, non-binding mediation process. The parties agree to participate
in good faith in the entire mediation process, but any Party may terminate its participation
for any reason by written notification to RESOLUTIONS, LLC and the other Parties.


       The Parties agree to comply with the schedule in Attachment A to this Agreement.
The Parties agree to pay RESOLUTIONS, LLC as set forth in Attachment B to this Agreement.

        The Parties agree that Massachusetts law shall govern this Agreement.




(Counsel)                                        (Counsel)
For (Party)                                      For (Party)




PLEASE REVIEW THIS AGREEMENT, EXECUTE AND DATE IT ON BEHALF OF YOUR
CLIENT, AND FORWARD IT VIA EMAIL TO CATHY@RESOLUTIONSLLC.COM. THE
ORIGINAL MEDIATION AGREEMENT SHOULD BE RETURNED VIA MAIL WITH
ACCOMPANYING CHECK BY (date).

                              ATTENTION: Cathy A. Kern
                                         Assistant to Eric D. Green
        Case 20-10343-LSS        Doc 640-1       Filed 05/15/20      Page 11 of 29




                RESOLUTIONS, LLC MEDIATION AGREEMENT
                             (Insert Case Name)
                                    (Date)
                                Attachment A
                                  Schedule

The Parties have agreed to mediate their dispute with the following RESOLUTIONS,          LLC
Mediator:

       (Mediators)

The Mediation session will be held on (date).

The session will begin at (time) AM on (date) and continue until such time as the
Mediator and the Parties agree.

Schedule

              (date)                            Executed Mediation Agreement returned to
                                                RESOLUTIONS, LLC with retainer fee by
                                                close of business.

              (date)                            Mediation Summaries of no more than
                                                twenty-five (25) double-spaced pages
                                                exchanged among parties and submitted to
                                                RESOLUTIONS, LLC. Each party's Summary
                                                will present its position with respect both to
                                                liability and damages.

              (date)                            Mediation session with parties and counsel.
          Case 20-10343-LSS       Doc 640-1     Filed 05/15/20     Page 12 of 29




                RESOLUTIONS, LLC MEDIATION AGREEMENT
                           (Insert Case Name)
                                  (date)
                              Attachment B
                          Terms of Engagement


Mediators: (name)

          (name) shall conduct this mediation based on the terms of engagement set forth
herein.

Fees:

        (name) fees are based on a combination of a daily rate for mediation sessions and
an hourly rate for preparation and follow-up. The mediation days will be billed at (daily
fee) per day. Preparation and follow-up will be billed at (hourly rate) per hour.

Additional Fees:

•   Rescheduling – (1) No rescheduling fee will be charged if a mediation/arbitration
    session is rescheduled more than 45 days before the date of the session; (2) a
    rescheduling fee of 50% of the applicable daily mediation/arbitration fees will be
    charged if a session is rescheduled within 45 days of the session, unless the day(s)
    can be rescheduled for another matter, through reasonable efforts.

•   Cancellation – (1) If a mediation/arbitration session is canceled more than 45 days
    before a session, prepaid professional fees are fully refundable, except to the extent
    preparation or other professional time has already been incurred; (2) the parties are
    charged for incurred preparation time and booked daily mediation/arbitration fees in
    cases canceled less than 45 days before the session, unless the day(s) can be
    rescheduled for another matter, through reasonable efforts.

•   Early Completion – If a mediation/arbitration session is completed in fewer day(s)
    than reserved, the actual time reserved but not used by the Parties will be billed
    unless the day(s) can be booked for another matter, through reasonable efforts.

•   Additional Services – Any additional services provided by the Mediator after the
    completion of the mediation session will be billed at the Mediator’s hourly rate of
    (rate) or at the appropriate daily rate.
         Case 20-10343-LSS         Doc 640-1     Filed 05/15/20    Page 13 of 29
Page 2




Expenses:

•   Actual expenses for (name) are billed at cost. Air travel for (name) is business
    class/first class depending on availability.

Billing and Payment:

        All fees are due and payable upon receipt of the pre-payment invoice and must be
paid in advance of the mediation date, as indicated in Attachment A. Follow-up invoices
are due upon receipt.

            •   The parties agree to each pay (%) of the mediation fees and expenses.

            •   Prepaid fees based on estimated services and expenses through the
                Mediation session shall be charged as set forth below. Any additional fees
                not covered by the prepayment amount will be billed at a later time. Any
                portion of the prepaid estimated fees and expenses unused as the result of
                overestimate of preparation time or expenses will be promptly refunded.

         Interest at the rate of 1% per month will be charged on any unpaid invoice over
         30 days past due.

         Estimated Pre-mediation Preparation:                $

         Mediator            ( ) hours at ( )/hour $

         Mediation Session(s):                               $



                          Total:                             $
                          Amount per party:                  $
            Case 20-10343-LSS         Doc 640-1      Filed 05/15/20      Page 14 of 29


                              RESOLUTIONS, LLC Fee Schedule



Professor Eric D. Green

Mediations/Arbitrations between two parties which take place in Boston will be billed at the flat
fee rate of $12,500 per day; outside of Boston the charge will be $15,000 per day.
Mediations/Arbitrations between three parties or more will be billed at the flat rate of $15,000
per day regardless of location. Mediator services for international Mediations/Arbitrations will
be based on a negotiated rate. Preparation and follow-up time will be billed at the hourly rate of
$1500/hour. Administrative services are included in professional fees for no additional charge.

Long term complex assignments such as Bankruptcy Mediations, Special Master Assignments,
and Trustee appointments involving special-purpose entities are subject to individual negotiation
and are customarily based on a monthly minimum/daily or hourly rate hybrid.

Carmin C. Reiss

Professional fees will be billed at the hourly rate of $800/hour.

Fouad Kurdi

Professional fees will be billed at the hourly rate of $675/hour.


Additional Fees:

•   Rescheduling – (1) No rescheduling fee will be charged if a mediation/arbitration session is
    rescheduled more than 45 days before the date of the session; (2) a rescheduling fee of 50%
    of the applicable daily mediation/arbitration fees will be charged if a session is rescheduled
    within 45 days of the session, unless the day(s) can be rescheduled for another matter,
    through reasonable efforts.

•   Cancellation – (1) If a mediation/arbitration session is canceled more than 45 days before a
    session, prepaid professional fees are fully refundable, except to the extent preparation or
    other professional time has already been incurred; (2) the parties are charged for incurred
    preparation time and booked daily mediation/arbitration fees in cases canceled less than 45
    days before the session, unless the day(s) can be rescheduled for another matter, through
    reasonable efforts.

•   Early Completion – If a mediation/arbitration session is completed in fewer day(s) than
    reserved, the actual time reserved but not used by the Parties will be billed unless the day(s)
    can be booked for another matter, through reasonable efforts.

Expenses:

•   Actual expenses are billed at cost. Air travel for Professor Green is business class/first class
    depending on availability.
           Case 20-10343-LSS        Doc 640-1    Filed 05/15/20    Page 15 of 29




Billing and Payment:

A prepayment based on estimated fees and expenses is billed and due when the engagement is
confirmed as set forth in the Mediation/Arbitration Agreement. Follow-up invoices are due upon
receipt. Any portion of the prepaid estimated fees and expenses unused as the result of
overestimate of preparation time or expenses will be promptly refunded.
Case 20-10343-LSS   Doc 640-1    Filed 05/15/20   Page 16 of 29




                          Exhibit 3

                    Gallagher Agreement
            Case 20-10343-LSS         Doc 640-1      Filed 05/15/20      Page 17 of 29




                       CONFIDENTIAL MEDIATION AGREEMENT

        [INSURED] (“Party A”) and [INSURER] (“Party B”) (Party A and Party B are collectively
“Parties” and individually “Party”) agree to enter into a process of alternative dispute resolution
by engaging in the mediation of those issues set forth in Paragraph 1 below, pursuant to this
Confidential Mediation Agreement (“Agreement”). This Agreement sets forth the terms and
conditions pertaining to the mediation, costs of the mediation, and the confidentiality of
information shared among the Parties and Mediator as part of the mediation process.

        1.       Scope of Mediation: Party A asserts that it is entitled to insurance coverage under
policies issued or allegedly issued to Party B, including comprehensive general liability policies
Party B issued or is alleged to have issued to Party B [IDENTIFY POLICIES] (collectively, the
“Party B Policies”) for certain underlying lawsuits seeking damages from Party A’s predecessors
and affiliates, and/or certain lawsuits tendered to Party A relating to bodily injury allegedly caused
by exposure to asbestos (the “Claims”). Party B disputes that Party A is entitled to coverage under
the Party B Policies for the Claims.

        2.      Mediation Process: The mediation process includes all actions taken by any Party
or the Mediator pursuant to this Agreement or in furtherance of settlement negotiations between
the Parties, up to and including the termination date of this Agreement, and including, but is not
limited to, the mediation scheduled for October 16, 2019.

        3.     Termination: Any Party may terminate this Agreement by giving notice to the
other Party and the Mediator, provided however, that prior to providing notice of termination, the
terminating Party shall contact the Mediator at least five (5) business days prior to any written
notice of termination to discuss the reasons for termination. Termination of this Agreement shall
be effective on the date that all Parties and the Mediator have received written notice of
termination. Section 5 – Payment of the Mediator and Section 7 – Confidentiality shall survive
termination of this Agreement.

        4.      Mediator: The Parties agree that Timothy Gallagher shall serve as the Mediator.
The services provided by the Mediator pursuant to this Agreement do not create any attorney-
client relationship between the Mediator and any Party. The Mediator shall provide invoices to
the Parties monthly setting forth in reasonable detail the time and costs incurred for purposes of
the mediation during that month. The Mediator shall be compensated by the Parties as follows:

               (a)     Mr. Gallagher’s fees for mediation and facilitation services shall be $950
per hour.

               (b)    Mediation fees do not include the time required to travel to individual
meetings or joint sessions unless actual mediation and facilitation services are being performed
during such travel.

               (c)      Mr. Gallagher’s necessary travel expenses, including airfare, lodging and
subsistence, shall be reimbursed at actual cost as supported by a receipt.

       5.      Payment of the Mediator:


GALLAGHER DRAFT
            Case 20-10343-LSS         Doc 640-1      Filed 05/15/20      Page 18 of 29




               (a)    Each Party shall pay 50% of the Mediator’s fees, costs and expenses, which
shall be invoiced by Mr. Gallagher to each Party separately.

              (b)     The Mediator, at his discretion, will invoice a Party separately for services
performed that are specific to that Party.

              (c)     The Parties and the Mediator shall make best efforts to keep the cost of
mediation process fair and reasonable.

               (d)    Each Party shall be independently responsible for its own expenses
associated with the mediation process, including but not limited to, its respective share of the fees,
costs and expenses for the Mediator, its own attorneys’ fees, and any travel expenses.

        6.      The Role of the Mediator: In mediation, the Mediator shall act as a third-party
neutral in a process in which the Parties, with the assistance of the Mediator, collaboratively and
collectively seek to (l) identify issues; (2) develop potential alternatives and approaches to resolve
those issues; (3) resolve those issues; and (4) achieve an appropriate resolution of matters in
dispute. The Mediator shall assist the Parties to identify and communicate the interests underlying
their dispute and help the Parties to develop their collaborative efforts into an overall settlement
agreement. The Mediator shall have no liability for any act or omission in connection with the
mediation process.

       7.      Confidentiality: To promote communication among the mediation participants and
the Mediator, and to facilitate good faith negotiations, the Parties, including their representatives
and agents, agree as follows:

                (a)     All statements made, information disclosed, and documents prepared in
connection with the mediation process are confidential, are made without prejudice to any Party’s
legal or factual positions, are non-discoverable by any person from the Mediator, from the Party
who prepared them, or from any Party or other person who obtained them in connection with or
as a result of the mediation process, and shall be treated as compromise negotiations under Rule
408 of the Federal Rules of Evidence or any comparable provision of applicable state law, and
shall be inadmissible for any purpose in any judicial, arbitral or other proceeding other than to the
extent necessary to enforce the terms of this Agreement. The confidential character of any
statement, information or document is not altered by disclosure to the Mediator. Without limiting
the foregoing, all information provided by a Party to another Party or to the Mediator when marked
or otherwise designated in writing as being subject to this Agreement or for purposes of the
mediation process (e.g., “For Settlement Purposes” or “For Mediation Purposes”) is for settlement
purposes only and shall be governed by this Agreement. For the avoidance of doubt, information
that is publicly available or non-confidential information that was known to a Party prior to the
effective date of this Agreement shall not be rendered confidential, inadmissible or non-
discoverable solely because of its disclosure or use in this mediation process.

               (b)    Except as otherwise provided for in this Agreement, the Parties shall not
disclose to any person not the Mediator or a Party to this Agreement any information regarding
the substance of the mediation process, including this Agreement, or the Parties’ positions,
negotiations, proposals, or settlement offers.

GALLAGHER DRAFT
            Case 20-10343-LSS         Doc 640-1      Filed 05/15/20     Page 19 of 29




               (c)     The Mediator will not be compelled to disclose or testify in any proceeding
about (i) any records, reports or other documents received or prepared by the Mediator, or (ii)
information disclosed or statements made before, during or after the mediation process, regardless
of whether in the presence of all Parties or in any separate caucus or conference.

               (d)     Since the participants are disclosing information generally in reliance upon
an expectation and right of privacy and specifically in reliance on the confidentiality provisions of
this Agreement, it is expressly acknowledged and agreed that any breach or attempted breach of
these terms would cause irreparable injury for which monetary and other legal damages would be
inadequate. Accordingly, any Party to this Agreement may obtain an injunction to prevent
disclosure of any information in violation of this Agreement.

                 (e)     Any Party breaching the confidentiality provisions of this Agreement shall
be liable for and indemnify the non-breaching Party and the Mediator for all costs, expenses,
liabilities, and fees, including attorney’s fees, which may be incurred as a result of such breach.

              (f)     Nothing in this Agreement is intended to limit the Parties’ prior or future
agreements as it relates to the confidentiality of information and documents exchanged or
communications made between the Parties, including settlement negotiations that have occurred
or may occur outside of the mediation process.

       8.      Agreement of the Parties:

              (a)     No Party or counsel for that Party shall be bound by anything said or done
during the mediation process unless and until a written settlement is reached, executed, and
approved by the Parties to this Agreement, including counsel.

               (b)    The Parties make no admission of fact or law, responsibility, fault, or
liability by entering into and participating in the mediation process, by entering into this
Agreement, or by submitting any draft or final settlement agreement for approval.

                (c)     In the event that the Parties fail to reach an agreement prior to termination
of this Agreement, either Party may request that the Mediator provide the Parties with a brief oral
report detailing the positions of each of the Parties, the Mediator’s understanding of the remaining
issues, and the Mediator’s perceived impediments to achieving agreement.

       9.      Miscellaneous:

               (a)    This Agreement shall become final and effective once all Parties, including
the Mediator, have executed the Agreement.

               (b)     The descriptive headings of this Agreement are included for convenience
only and shall not affect the interpretation of any provision herein.

                (c)     The provisions of this Agreement shall apply to and be binding upon each
Party hereto, its officers, agents, employees, successors and assigns, and any person acting on its
behalf.


GALLAGHER DRAFT
           Case 20-10343-LSS         Doc 640-1      Filed 05/15/20     Page 20 of 29




               (d)   This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one instrument.

               (e)    The Mediator and each of the undersigned representatives of the Parties to
the mediation process attests that each representative is authorized to execute and bind that Party
to this Agreement. By signature below, the Mediator and each representative acknowledges that
they have read, understand and agree to this Agreement.




GALLAGHER DRAFT
           Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 21 of 29




FOR THE MEDIATOR:


________________________________________          _________________, 2019
Timothy V.P. Gallagher, Esq. Date
1875 Century Park East, Suite 1550
Los Angeles, CA 90067-2728
(310) 203-2600 telephone
(310) 203-2610 fax




GALLAGHER DRAFT
           Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 22 of 29




[PARTY A]:

By:                                                                         , 2019
Name                                              Date




GALLAGHER DRAFT
           Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 23 of 29




[PARTY B]:

By:                                                                         , 2019
Name                                              Date




GALLAGHER DRAFT
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 24 of 29



                        Exhibit 4

           Commonwealth Mediation Agreement
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 25 of 29
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 26 of 29
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 27 of 29
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 28 of 29
Case 20-10343-LSS   Doc 640-1   Filed 05/15/20   Page 29 of 29
